PITTMAN, Judge,
concurring specially.
Notwithstanding any provisions of the Workers’ Compensation Act, nothing in Alabama law would prevent an insurer, in consideration of payment of policy premiums, from contracting to provide insurance coverage for workplace injuries to an individual employer. Because I do not interpret the main opinion as barring parties’ freedom to enter into contracts for insurance, but as addressing the extent of the coverage that is available to individual employers under the Workers’ Compensation Act itself, I concur.